DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10 (width WBW 10; page 5, line 1), and WW (width WW; page 5, line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 5, line 8; and page 6, lines 4, 7, and 23, “identical” seemingly should be --uniform--, as it is understood to mean that the section profiles are circumferentially constant.
Page 5, penultimate line, “formant” should be --forming--.
Page 6, third from last line, “see” should be --seen--.
Page 6, final line, “and from” seemingly should be --end of--.
Page 7, lines 3, 9-10, 26, “ends 535” and “ends 515” should be --ends 555---, in line with Fig. 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phely (U.S. 2014/0124112).
Regarding claim 1, Phely discloses (Fig. 1-27) a press wheel of the type comprising: a rigid body (rolling member 100 having support 101); a semi-tubular tire (tire 1), the tire comprising a flexible envelope with a sole portion (sole 11) though which the tire is mounted on the rigid body, a tread portion (tread 7) and a pair of sidewalls (sidewalls 13, 15), each one connecting the soil to the tread, wherein the sidewalls extend, at least partially, along a generally concave profile, viewed from the exterior of the tire (as seen, for example, in Figs. 3-4).
Regarding claim 2, Phely further discloses (Fig. 1-27) that wherein the sidewalls extend generally along a radial direction of the tire.
Regarding claim 3, Phely further discloses that the sidewalls have a continuously curved profile, from the sole to the tread (as seen, for example, in Figs. 3-4).
Regarding claim 4, Phely further discloses that the sidewalls have a generally constant thickness from the sole to the tread (as seen, for example, in Figs. 4, 8, 10, 12).
Regarding claim 5, Phely further discloses the thickness of the sidewalls is less than the thickness of the tread (as seen, for example, in Fig. 4).
Regarding claim 6, Phely further discloses that the thickness of the sidewalls is less than the thickness of the sole (as seen, for example, in Fig. 4).
Regarding claim 7, Phely further discloses that the tire has a size (measure, dimension) along an axial direction that corresponds to the width of the tread (for example in Figs. 3-4, the width of the tread 7 is one of a number of dimensions of the tire).  It is noted that a maximum size or a total width is not claimed.
Regarding claim 8, Phely further discloses that the tire has a size along an axial direction that corresponds to the width of the sole (as seen, for example, in Figs. 3-4).  It is noted that a maximum size or a total width is not claimed.
Regarding claim 9, Phely further discloses that the tire has a size along an axial direction that corresponds to the largest width from among the width of the tread and the width of the sole (as seen, for example, in Figs. 3-4).  It is noted that a maximum size or a total width is not claimed.
Regarding claim 10, Phely further discloses that the sidewalls, or a concave portion thereof, are connected to at least one of the tread and the sole at a sharp edge (Figs. 3-4, for example, include a sharp shoulder between the sidewalls and the sole; Figs. 8, 10, 19, and 21-23 show what can be considered a sharp edge shoulder between the sidewalls and the tread, either through a sharp angle between the sidewalls and tread, or a small, sharp protrusion at the shoulder between the sidewalls and tread).
Regarding claim 11, Phely discloses (Fig. 1-27) a kit for forming a press wheel comprising a rigid body (rolling member 100 having support 101) and a semi-tubular tire (tire 1), the tire comprising a flexible envelope with a sole portion (sole 11) through which the tire is mounted on the rigid body, a tread portion (tread 7) and a pair of sidewalls (sidewalls 13, 15), each one connecting the sole to the tread, wherein the sidewalls extend, at least partially, along a generally concave profile, viewed from the exterior of the tire (as seen, for example, in Figs. 3-4).
Regarding claim 12, Phely discloses (Fig. 1-27) a semi-tubular tire of a press wheel comprising a flexible envelope with a sole portion (sole 11) through which the tire is intended to be mounted on a rigid body, a tread portion (tread 7), and a pair of sidewalls (sidewalls 13, 15), each one connecting the sole to the tread, wherein the sidewalls extend, at least partially, along a generally concave profile, viewed from the exterior of the tire (as seen, for example, in Figs. 3-4).

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novoplanski (WO 2018/055624).
Regarding claim 1, Novoplanski discloses (Fig. 3-9) a press wheel of the type comprising: a rigid body (rim 70); a semi-tubular tire, the tire comprising a flexible envelope with a sole portion (bead regions 36) though which the tire is mounted on the rigid body, a tread portion (tread 30 extending between shoulder regions 34) and a pair of sidewalls (first portion 38, second portion 42, and deflection region 40), each one connecting the soil to the tread, wherein the sidewalls extend, at least partially, along a generally concave profile, viewed from the exterior of the tire.
Regarding claim 2, Novoplanski further discloses (Fig. 3-9) that the sidewalls extend generally along a radial direction of the tire.
Regarding claim 3, Novoplanski further discloses that the sidewalls have a continuously curved profile, from the sole to the tread (Fig. 4B, 7, 9).
Regarding claim 5, Novoplanski further discloses that the thickness of the sidewalls is less than the thickness of the tread (Fig. 7, 9).
Regarding claim 6, Novoplanski further discloses that the thickness of the sidewalls is less than the thickness of the sole (Fig. 7, 9).
Regarding claim 7, Novoplanski further discloses that the tire has a size along an axial direction that corresponds to the width of the tread (as best seen in Fig. 7).  It is noted that a maximum size or a total width is not claimed.
Regarding claim 8, Novoplanski further discloses that the tire has a size along an axial direction that corresponds to the width of the sole (for example in Fig. 9, the width of the sole is one of a number of dimensions of the tire).  It is noted that a maximum size or a total width is not claimed.
Regarding claim 9, Novoplanski further discloses that the tire has a size along an axial direction that corresponds to the largest width from among the width of the tread and the width of the sole (as best seen in Fig. 7, 9).  It is noted that a maximum size or a total width is not claimed.
Regarding claim 10, Novoplanski further discloses (Fig. 7, 9) that the sidewalls, or a concave portion thereof, are connected to at least one of the tread and the sole at a sharp edge (shoulder regions 34 can be considered a sharp edge between the tread and the sidewalls).
Regarding claim 11, Novoplanski discloses (Fig. 3-9) a kit for forming a press wheel comprising a rigid body (rim 70) and a semi-tubular tire, the tire comprising a flexible envelope with a sole portion (bead regions 36) through which the tire is mounted on the rigid body, a tread portion (tread 30 extending between shoulder regions 34) and a pair of sidewalls (first portion 38, second portion 42, and deflection region 40), each one connecting the sole to the tread, wherein the sidewalls extend, at least partially, along a generally concave profile, viewed from the exterior of the tire.
Regarding claim 12, Novoplanski discloses (Fig. 3-9) a semi-tubular tire of a press wheel comprising a flexible envelope with a sole portion (bead regions 36) through which the tire is intended to be mounted on a rigid body, a tread portion (tread 30 extending between shoulder regions 34), and a pair of sidewalls (first portion 38, second portion 42, and deflection region 40), each one connecting the sole to the tread, wherein the sidewalls extend, at least partially, along a generally concave profile, viewed from the exterior of the tire.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bot (U.S. 2020/0137945) press wheel with mounting grooves and a total width corresponding to the width of the sole.
Horsch (EP 3175695) press wheel wherein sidewalls become concave when pressed into a furrow (Fig. 3).
McCloskey (U.S. 2021/0007273) press wheel wherein sidewalls are concave as a result of the mounting structure of the tire (Fig. 5-6).
Phely (U.S. 2016/0286712) press roller tire with concave sidewalls (Fig. 17-18).
Phely (U.S. 2014/0305561) press roller tire with concave sidewalls (Fig. 13-20).
Reinhard (WO 2016/109006) tire with concave sidewalls.
Shima (JP 2001121929) “runflat” tire with corrugated sidewalls.
Stuettgen (EP 0192112) tire with concave sidewalls (viewed from outside).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671